Citation Nr: 0400016
Decision Date: 01/02/04	Archive Date: 03/31/04

DOCKET NO. 01-10 047                        DATE JAN 02 2004

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1. Entitlement to service connection for a left knee disorder.

2. Entitlement to service connection for a left shoulder disorder.

3. What evaluation is warranted for hemorrhoids, from June 24, 2001?

4. What evaluation is warranted for mitral valve prolapse, from June 24, 2001?

5. Entitlement to a 10 percent disability rating for multiple noncompensable service connected disabilities under 38 C.F.R. § 3.324 (2003).

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The veteran served on active duty from June 1996 to June 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2001 decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

FINDING OF FACT

The evidence of record does not show a diagnosis of a current left knee disorder.

CONCLUSION OF LAW

A left knee disorder was neither incurred in nor aggravated by military service. 38 U.S.C.A. §§ 1110,5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102,3.159, 3.303, 3.326 (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

As to the claim of entitlement to service connection for a left knee disorder, the veteran argues that he has had pain and popping in his knee since military service. This symptomatology reportedly is brought about by high impact activities. It is requested that the veteran be afforded the benefit of the doubt.

-2


In general, the law provides that service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty while in active military service or, if pre-existing such service, was aggravated thereby. 38 D.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In deciding whether the veteran has a current left knee disorder, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others. Schoolman v. West, 12 Vet. App. 307,310-11 (1999).

With the above criteria in mind, the Board finds that the claim must be denied because it lacks legal merit. See Sabonis v. Brown, 6 Vet. App. 426 (1994). The application of 38 C.F.R. § 3.303 has an explicit condition that the veteran must have a current disability. See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires fmding a relationship between a current disability and events in service or an injury or disease incurred there). Despite the above requirement, and the fact that a February 2001 examination showed complaints of left knee pain diagnosed as patellofemorial pain syndrome, both the April 2001 and September 2002 VA examiners opined that the veteran did not have a current left knee disorder. Furthermore, post-service VA treatment records for the period from November 2001 to May 2002, except for noting a history of left knee pain, were likewise negative for complaints, diagnoses, or treatment for a left knee disorder.

Accordingly, because the claim of service connection for a left knee disorder does not meet the minimum statutory requirement (i.e., a current disability) it is legally insufficient under 38 C.P.R. § 3.303 and must be denied. Rabideau v. Derwinski,
2 Vet. App. 141, 143 (1992).

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), the Board notes the above claim was denied as a matter of

- 3 


law. Therefore, the Board may adjudicate the veteran's claim regardless of whether or not the record showed he was provided adequate notice and assistance as required by the VCAA. See 38 U.S. CA. §§ 5103, 5103A; Mason v. Principi, 16 Vet. App. 129, 132 (2002). Accordingly, further discussion of the VCAA is not warranted.

ORDER

Service connection for a left knee disorder is denied.

REMAND

Initially, the Board notes that the VCAA includes notification provisions that require VA to notify the claimant and his representative of any information, and any medical or lay evidence, not previously provided to the Secretary, that is necessary to substantiate the claims. As part of the notice, VA is to specifically inform the claimant of which portion, if any, of the evidence he is to provide, and which, part, if any VA will attempt to obtain on his behalf. 38 U. S. CA. § 51 03 (West 2002); 38 C.F.R. § 3.159(b) (2003).

However, a review of the record on appeal shows that the veteran was not provided adequate notification of the VCAA and the effect it had on the current claims. While the veteran was provided notice of the relevant VCAA laws and regulations in the supplemental statement of the case issued by the RO in January 2003, the RO at no time notified him as to who would be responsible for obtaining evidence. Therefore, a remand is required for the RO to undertake all necessary actions to insure that the veteran is provided adequate notice as provided by 38 U.S.C.A. § 5103(a). Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board further notes that in Paralyzed Veterans of America, et al. v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), the Federal Circuit invalidated the 30-day response period contained in 38 C.F.R. § 3.159(b)(I) (2003)

- 4


as inconsistent with 38 U.S.C.A. § 5103(b)(1) (West 2002). The Federal Circuit found that the 30-day period provided in § 3.159(b)(I) to respond to a VCAA duty to notify letter is misleading and detrimental to claimants whose claims are prematurely denied short of the statutory one year period provided for response. Therefore, since these issues are being remanded to cure a procedural defect, the RO must take this opportunity to inform the veteran that a full year is allowed to respond to a VCAA notice letter.

As to entitlement to service connection for a left shoulder disability, pre-service private treatment records dated in January 1996 show complaints, diagnoses, and treatment for left shoulder pain. The diagnosis was contused shoulder. A July 1995 enlistment examination was negative for a left shoulder disorder, and the February 2001 separation noted complaints of left shoulder pain of six months duration. The diagnosis in February 2001 was questionable Bancart lesion and instability.

Postservice the April 2001 and September 2002 VA examiners diagnosed status post left shoulder bursitis. The VA examiners offered opinions which were based on both a physical examination of the veteran and x-rays of his left shoulder - both of which were nOTIlla!. Post-service VA treatment records show the veteran's complaints and/or treatment for left shoulder pain. Moreover, while November 2001 shoulder x-rays showed a possible Hillsachs deformity, a May 2002 treatment record reported that a left shoulder magnetic resonance imaging evaluation (MRI) showed mild degenerative changes in the acromioclavicular joint. Alas, a copy of the May 2002 left shoulder MRI report, does not appear in the record.

Because the results of the May 2002 left shoulder MRI are critical to the veteran's claim of entitlement to service connection for a left shoulder disorder, on remand, the RO needs to obtain and associate with the record the MRI films and report and have those reviewed by an orthopedist to ascertain whether the claimant, in fact, had left shoulder arthritis within one year of his separation from military service. See 38 C.F.R. §§ 3.307, 3.309 (2003).

Next, the Board notes that a review of the record on appeal shows that the veteran has received treatment from the Durham VA medical center and Duke University

- 5 


Medical Center. However, while the record on appeal shows that the veteran filled with the RO at least some of his treatment records from the Durham VA medical center, the record does not show that the RO requested all pertinent records from all of the above sources. Therefore, on remand, the RO should do so. 38 U.S.C.A. § 5103A(b).

Therefore, this appeal is REMANDED for the following:

1. . The RO must review the claims file and ensure that .all VCAA notice obligations have been satisfied in accordance with the decisions in Quartuccio, PV A,
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); and any other applicable legal precedent. Such notification includes, but is not limited to, notifying the veteran of the evidence that is needed to substantiate his claim of service connection for a left shoulder disorder as well as relative to the rating warranted for hemorrhoids and mitral valve prolapse since June 24, 2001. The letter must further provide notice of what specific evidence the appellant must submit, and what specific evidence VA will secure on his behalf. The veteran should be notified that he has one year to submit pertinent evidence needed to substantiate his claims. The date of mailing the veteran the letter begins the one year period. Inform the veteran that the RO will hold the case in abeyance until the one year period has elapsed, or until he waives in writing the remaining term. Inform him that submitting additional evidence is insufficient to waive the one year waiting period. Further, regardless of whether the veteran submits additional evidence or argument in support of his claims, if he desires to expedite Board review of his claims, he must waive in writing any remaining response time. PVA.

- 6


2. The RO should ask the veteran to identify the name, address, and approximate (beginning and ending) dates of all VA and non- VA health care providers that have treated him for his left shoulder disorder, mitral valve prolapse, and hemorrhoids since his separation from
military service in June 2001. The RO should inform the veteran that V A will make efforts to obtain relevant evidence, such as VA and non- VA medical records, employment records, or records from government agencies, if he identifies the custodians thereof. Obtain all records identified by the veteran that have not already been associated with the record on appeal, including all post-June 2001.medical records the Durham VA medical center, including a copy of the May 2002 left shoulder MRI film and report, and all records from the Duke University Medical Center. The aid of the veteran in securing all identified records, to include providing necessary authorization(s), should be enlisted, as needed. If any of the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the veteran notified in writing.

3. After associating with the record all evidence obtained in connection with the above development (to the extent possible), the RO should have the veteran's claims folder, including a copy of the 'May 2002 left shoulder MRI film and report, reviewed by an orthopedist. Based on a review of the claims folder, including the April and September 2001 X-ray examination reports and the May 2002 left shoulder MRI film and report, the orthopedist is to opine whether

- 7


it is at least as likely as not that the veteran had arthritis in the acromioclavicular joint of the left shoulder in May 2002?

4. After the development requested above has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND. If the reports are deficient in any manner, the RO must implement corrective procedures at once.

5. Thereafter, following any other appropriate development, the RO should readjudicate the appealed issues. As to the veteran's claim of entitlement to service connection for a left shoulder disorder, such readjudication should consider 38 C.F.R. §§ 3.307 and 3.309. If any of the benefits sought on appeal remain adverse, he and his representative should be provided a supplemental statement of the case which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decisions. They should then be afforded an applicable time to respond.

The veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the regional office. Kutscherousky v. West,
12 Vet. App. 369 (1999).

DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


- 8 




